Exhibit 10.2

[Talend’s letterhead] 

 

 

 

[Beneficiary’s name]

 

[Personal address]

On [____], 20[  ]

 

 

By electronic delivery

 

Re:

 

[Madam/Sir],

 

We are pleased to inform you (the “Beneficiary”) that, pursuant to the
authorization granted by the shareholders of Talend, a French société anonyme
(the “Company”) at their meeting held on June 25th, 2019, the Company's board of
directors (the “Board”), during its meeting held on [____], 20[    ] (the “Grant
Date”), has granted you a total number (the “Total Grant”) of [____] free shares
(actions gratuites) of the Company (the “RSUs”), par value EUR 0.08 each,
subject to the terms and conditions of this Grant Notice (including any
applicable exhibits and appendices attached hereto) (the “Grant Notice”) and the
plan approved by the Board on August 2nd, 2019 (the “2019 Plan”), a copy of
which is attached hereto. Unless otherwise defined herein, capitalized terms
used in this Grant Notice have the same meanings given to such terms in the 2019
Plan.

 

The RSUs are governed by articles L. 225-197-1 et seq. of the French commercial
code. They are not part of the employment agreement or of the office which has
allowed you to be granted the RSUs, nor do they constitute an element of your
remuneration.

 

In compliance with the 2019 Plan and applicable French law, the acquisition of
your RSUs will be effective and final (i.e., the underlying Shares will be
issued to you and be your property) as they vest during the Vesting Period (as
described below), unless you cease to be an employee and/or officer of the Group
for any reason whatsoever during the Vesting Period and thus the Continuous
Presence Condition set forth in the 2019 Plan is not met; provided, however,
that the acquisition date of your RSUs may be accelerated under certain terms
and conditions as set forth in the 2019 Plan or in this Grant Notice; and
provided further, however, that the acquisition date of your RSUs may be
accelerated in accordance with the terms of certain Company policies affecting
Beneficiary and/or agreements between any member of the Group and Beneficiary,
including, without limitation, any change of control and severance agreement
between any member of the Group and Beneficiary.

Unless otherwise elected on the election form on Appendix 1 (the “Election Form
#1”), the Vesting Period of your RSUs is as follows (the “Standard Vesting
Scheme”):

 

 

Vesting Period/Date

Vested RSUs

On [            ], 20[    ] (“First Vesting Date”)

[   ]% of Total Grant

Thereafter, [             ].

[          ]

As an exception to the foregoing, unless you have elected for the Optional
Accelerated Vesting Period in the Election Form #1, in case of termination of
your Presence in the Group for any reason whatsoever (other than upon your
retirement, death or Disability, or your termination for Cause) between [
            ], 20[    ] (the “Interim Date”) and the above First Vesting Date,
the following accelerated vesting (the “Departure Vesting Scheme”) will apply to
your RSUs in lieu of the above Standard Vesting Scheme:



 




 

Vesting Period

Holding Period

Vesting Date

Vested RSUs

On the Accelerated Vesting Date (as defined below).

[  ]% of Total Grant + [  ]% of Total Grant for each full quarter (i.e., each
3-month period) elapsed between the Interim Date and your Departure Date (as
defined below).

Holding Period from the Accelerated Vesting Date to [          ], 20[  ] (the
“Mandatory Date”).

provided that:

(i)For purposes of the Departure Vesting Scheme: (a) the term “Departure Date”
shall be the date on which your Continuous Presence Condition ceases to be met
(other than upon your retirement, death or Disability, or your termination for
Cause) between the Interim Date and the First Vesting Date, and (b) the term
“Accelerated Vesting Date” shall be the date that is the tenth (10th) calendar
day (or, if such day is not a business day, the next business day) following
your Departure Date;

(ii)In case of termination of your Presence in the Group for any reason
whatsoever (other than upon your retirement, death or Disability, or your
termination for Cause), you shall satisfy any applicable tax withholding
obligations by tendering a cash payment to the Company or your Employer in
accordance with Section 2(b) of Exhibit A hereto within ten (10) calendar days
of your Departure Date; provided that if you fail to satisfy such obligation,
the Company will refuse to deliver any Shares hereunder and you will
definitively and irrevocably lose your right to acquire any of the Shares
hereunder;

(iii)If you timely satisfy your obligations set forth in paragraph (ii), your
Vested RSUs calculated based on the above Departure Vesting Scheme shall be
effectively and finally acquired on the Accelerated Vesting Date and shall be
subject to a Holding Period from the Accelerated Vesting Date through the
Mandatory Date. You further shall definitively and irrevocably lose your right
to acquire any of your other unvested RSUs as from your Departure Date; and

(iv)For the avoidance of doubt: should you have elected for the Optional
Accelerated Vesting Period in the Election Form #1, the Departure Vesting Scheme
will not apply to you and instead the Optional Accelerated Vesting Period in the
Election Form #1 shall apply.

Further, unless you have elected for the Optional Accelerated Vesting Period in
the Election Form #1, if you are terminated for Cause:

(a)should your Presence be terminated before the First Vesting Date, as defined
in the Standard Vesting Scheme, you shall definitively and irrevocably lose your
right to acquire any of your RSUs as from the date when your Continuous Presence
Condition is no longer met;

(b)should your Presence be terminated after the First Vesting Date, as defined
in the Standard Vesting Scheme: (a) the above Standard Vesting Scheme (i.e.,
[  ]% upon the First Vesting Period, etc.) shall apply, and (b) in case some or
part of your RSUs have not vested before the termination of your Presence, you
will definitively and irrevocably lose your right to acquire the relevant Shares
on the date when your Continuous Presence Condition is no longer met; and

(c)none of your Vested RSUs shall be effectively and finally acquired before the
First Vesting Date, as defined in the Standard Vesting Scheme.



2




Upon effective acquisition of your RSUs and except otherwise set forth in this
Grant Notice, the 2019 Plan, and/or the Election Form #1, your RSUs will not be
subject to an additional Holding Period.

The other terms and conditions of your RSUs are further detailed in the 2019
Plan.  In addition, depending on your jurisdiction of residency and/or work,
other terms and conditions may apply to your RSUs, as set out in the attached
Exhibits A and B.

 

Moreover, if you timely complete and return the Election Form #1 in the attached
Appendix 1, certain additional terms may apply to your RSUs that will supersede
the provisions set forth in this Grant Notice.

 

In order to effect the Grant of RSUs to you, please sign and return to us via
our electronic acceptance procedure no later than on [notice date + 30 days],
20[    ] one copy of (i) this Grant Notice (together with duly executed copy of
the Election Form #1, if applicable) and (ii) the 2019 Plan, failing which the
above Grant shall be null and void as from such date.

 

 

 

 

Yours sincerely,

 

 

 

 

 

[

 

]

 

 

Acknowledgement of Grant Notice

 

 

By accepting the Grant through the Company's electronic acceptance procedure,
the Beneficiary represents that he or she has perused this Grant Notice
(including Exhibits A and B, as well as Appendix 1, if applicable) which he or
she accepts, and acknowledges that he or she is bound by this Grant Notice as
from the date of such acceptance.

 

 





3




Exhibit A

to

Grant Notice

Talend 2019 Free Share Plan

 

Provisions for All Beneficiaries

 

 

This Exhibit A includes additional (or if so indicated, different) terms and
conditions that govern the RSUs. 

 

1.Non-Transferability of RSUs.  The RSUs may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution.  The terms of
the 2019 Plan and this Grant Notice shall be binding upon the executors,
administrators, heirs, successors and assignees of the Beneficiary.

 

2. Tax Obligations.  

 

(a)Responsibility for Taxes.  The Beneficiary acknowledges that, regardless of
any action taken by the Company or, if different, the Beneficiary’s employer
(the “Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Beneficiary’s participation in the 2019 Plan and legally
applicable to the Beneficiary (“Tax-Related Items”) is and remains the
Beneficiary’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any.  The Beneficiary further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant of the RSUs, the
acquisition of the Shares, the lifting of any restrictions on the Shares, the
subsequent sale of the Shares acquired under the 2019 Plan and the receipt of
any dividends or other distributions on the Shares, and (ii) do not commit to
and are under no obligation to structure the terms of the Grant or any aspect of
the RSUs to reduce or eliminate the Beneficiary’s liability for Tax-Related
Items or achieve any particular tax result.  The Beneficiary acknowledges and
agrees that the Company may refuse to deliver the Shares or the proceeds of the
sale of Shares if the Beneficiary fails to comply with the Beneficiary’s
obligations in connection with the Tax-Related Items.

(b)Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the Beneficiary agrees to make appropriate arrangements with the
Company and/or the Employer for the satisfaction of all Tax-Related Items. In
this regard, to the extent permissible under local law, the Beneficiary
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the withholding obligation for Tax-Related Items by one
or a combination of the following:

(i)  requiring the Beneficiary to tender a cash payment to the Company or the
Employer in the amount of the Tax-Related Items;

(ii) withholding from the Beneficiary’s wages or other cash compensation paid to
the Beneficiary by the Company or the Employer;

(iii)  withholding from proceeds of the sale of Shares acquired under the 2019
Plan, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Beneficiary’s behalf pursuant to this authorization without
further consent); and/or

(iv) any other method permitted under the 2019 Plan and applicable law.

The withholding obligation for Tax-Related Items with respect to RSUs acquired
(if any) prior to the Mandatory Date shall be satisfied by Beneficiary tendering
a cash payment to the Company or the Employer in the amount of the Tax-Related
Items.





4




Unless the “Cash Default Withholding” box is checked on the Election Form #1,
the withholding obligation for Tax-Related Items with respect to RSUs acquired
on or after the First Vesting Date (as defined in the Standard Vesting Scheme)
shall be satisfied through a mandatory sale arranged by the Company (on
Beneficiary’s behalf pursuant to this authorization without further consent)
until otherwise determined by the Board in its sole discretion.

 

Depending on the withholding method and to the extent permitted under the 2019
Plan and applicable law, the Company and/or the Employer may withhold or account
for Tax-Related Items by considering minimum statutory withholding amounts or
other applicable withholding rates, including maximum rates applicable in a
jurisdiction (in which case the Beneficiary will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares). 

 

If the Beneficiary is subject to Tax-Related Items in more than one
jurisdiction, the Beneficiary acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. 

 

3.Nature of Grant.  In accepting the Grant, the Beneficiary acknowledges,
understands and agrees that:

 

(a)the 2019 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the 2019 Plan and this Grant
Notice;

(b)the Grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company;

(d)the Beneficiary’s participation in the 2019 Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Beneficiary’s employment relationship at any time
with or without cause;

(e)the Beneficiary is voluntarily participating in the 2019 Plan;

(f)the RSUs and the Shares subject to the RSUs, and the income and value of the
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Beneficiary’s employment contract, if any;

(g)the RSUs and the Shares subject to the RSUs, and the income and value of the
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

(h)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(i)the RSU grant will not be interpreted to form an employment contract with the
Company, the Employer or any affiliated entity of the Company;





5




(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Beneficiary’s Presence
(regardless of the reason for the termination and whether or not the termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where the Beneficiary is employed or the terms of the Beneficiary’s employment
agreement, if any);

(l)in the event of termination of the Beneficiary’s Presence, the Beneficiary’s
right to receive all or part of his/her unvested RSUs and to acquire the
relevant Shares as, if any, will terminate effective as of the date the
Beneficiary receives notice of termination regardless of when such termination
is effective; the Company shall have the exclusive discretion to determine when
the Beneficiary’s Presence has terminated for purposes of the RSUs; any period
of notice, or compensation in lieu of such notice, that is given or ought to
have been given under any contract, statute, common law or civil law shall be
excluded from the period of the Beneficiary’s Presence; and

(m)neither the Company nor any of its affiliated entities shall be liable for
any foreign exchange fluctuation between the Beneficiary’s local currency and
the United States dollar or any other currency that may affect the value of the
RSUs, or the value of any amount due to the Beneficiary pursuant to the RSUs or
the subsequent sale of any Shares acquired under the 2019 Plan. 

4.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice nor is the Company making any recommendations regarding the
Beneficiary’s participation in the 2019 Plan or the Beneficiary’s acquisition or
sale of the underlying Shares.  The Beneficiary should consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the 2019 Plan before taking any action related to the 2019
Plan.

5.Data Privacy.  

For Beneficiaries in the European Union / European Economic Area / Switzerland

The Beneficiary is hereby informed that the Company will process personal data
of the Beneficiary for the exclusive purpose of implementing, administering and
managing the Beneficiary’s participation in the 2019 Plan. Such processing of
personal data implies the collection, use and transfer, in electronic or other
form, of the Beneficiary’s personal data as described in this document by and
among, as applicable, the Employer, the Company and its affiliated entities. The
legal basis of such processing is the performance of the Grant.

The Beneficiary understands that the Company and the Employer may hold certain
personal information about the Beneficiary, including, but not limited to, the
Beneficiary’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number (e.g., resident
registration number), salary, nationality, passport number, job title, any
shares or directorships held in the Company, details of all RSUs or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Beneficiary’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the 2019 Plan. The Company may collect
such Data from the Employer.

The Beneficiary understands that Personal Data may be transferred to Solium
Shareworks or any other third parties assisting, as data processors, in the
implementation, administration and management of the 2019 Plan.  The Beneficiary
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Beneficiary’s country.  When required for transfers of
the Data to a recipient located in a country outside of the EU, the Company
implements adequate legal safeguards such as appropriate contractual clauses.
The Beneficiary understands that he or she may



6




request a list with the names and addresses of any potential recipients of Data,
as well as confirmation of the legal safeguards implemented – and a copy of the
contractual clauses securing the transfer, if any – by contacting the
Beneficiary’s local human resources representative. The Beneficiary authorizes
the Company, Solium Shareworks and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the 2019 Plan to receive, possess, use, retain and transfer Data,
in electronic or other form, for the sole purpose of implementing, administering
and managing the Beneficiary’s participation in the 2019 Plan, including any
requisite transfer of such Data to Solium Shareworks or another third party with
whom the Beneficiary may elect to deposit any Shares received under the 2019
Plan.

The Beneficiary understands that Data will be held only as long as is necessary
to implement, administer and manage the Beneficiary’s participation in the 2019
Plan.  The Beneficiary understands that he or she may, at any time access the
Data, require any necessary amendments to Data, exercise its rights to erasure
and restriction, right to object, right to Data portability, by contacting the
Beneficiary’s local human resources representative. 

The processing of the Beneficiary’s Data is necessary for the performance of the
Grant. If the Beneficiary objects to the processing of his/her Data in relation
to the Grant, his or her employment status would not be affected; the only
consequence of such objection is that the Company would not be able to grant the
RSUs to the Beneficiary or administer or maintain the RSUs.  Therefore, the
Beneficiary understands that objecting to the processing may affect the
Beneficiary’s ability to participate in the 2019 Plan. Beneficiary also has the
right to lodge a complaint with a supervisory authority in relation to the
processing of his Data.

For Beneficiaries outside of the European Union / European Economic Area /
Switzerland

The Beneficiary hereby explicitly and unambiguously consents to the processing
of personal data of the Beneficiary for the exclusive purpose of implementing,
administering and managing the Beneficiary’s participation in the 2019 Plan.
Such processing of personal data implies the collection, use and transfer, in
electronic or other form, of the Beneficiary’s personal data as described in
this document by and among, as applicable, the Employer, the Company and its
affiliated entities. The legal basis of such processing is the Beneficiary's
consent.

The Beneficiary understands that the Company and the Employer may hold certain
personal information about the Beneficiary, including, but not limited to, the
Beneficiary’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number (e.g., resident
registration number), salary, nationality, passport number, job title, any
shares or directorships held in the Company, details of all RSUs or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Beneficiary’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the 2019 Plan. The Company may collect
such Data from the Employer.

The Beneficiary understands that Personal Data may be transferred to Solium
Shareworks or any other third parties assisting in the implementation,
administration and management of the 2019 Plan.  The Beneficiary understands
that the recipients of Data may be located in the United States or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the Beneficiary’s country. The Beneficiary understands that he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting the Beneficiary’s local human resources
representative. The Beneficiary authorizes the Company, Solium Shareworks and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the 2019 Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Beneficiary’s
participation in the 2019 Plan, including any requisite transfer of such Data
to Solium Shareworks or another third party with whom the Beneficiary may elect
to deposit any Shares received under the 2019 Plan.



7




The Beneficiary understands that Data will be held only as long as is necessary
to implement, administer and manage the Beneficiary’s participation in the 2019
Plan.  The Beneficiary understands that he or she may, at any time access the
Data, require any necessary amendments to Data, exercise its rights to erasure
and restriction, right to object, right to Data portability, by contacting the
Beneficiary’s local human resources representative. 

Further, the Beneficiary understands that he or she is providing the consents
herein on a purely voluntary basis. If the Beneficiary does not consent, or if
the Beneficiary later seeks to withdraw his or her consent, his or her
employment status would not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the RSUs to
the Beneficiary or administer or maintain the RSUs.  Therefore, the Beneficiary
understands that refusing or withdrawing the Beneficiary’s consent may affect
the Beneficiary’s ability to participate in the 2019 Plan.  For more information
on the consequences of refusal to consent or withdrawal of consent, the
Beneficiary may contact the Beneficiary’s local human resources representative.

6.Country-Specific Provisions.  The RSUs and any Shares subject to or acquired
pursuant to the RSUs shall be subject to any special terms and conditions set
forth for the Beneficiary’s country in Exhibit B.  Moreover, if the Beneficiary
relocates to one of the countries included in Exhibit B, the special terms and
conditions for such country will apply to the Beneficiary to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. 

7.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the RSUs and any Shares subject to or acquired upon
vesting of the RSUs, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Beneficiary to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

8.Exchange Control, Tax and/or Foreign Asset/Account Reporting. The Beneficiary
acknowledges that there may be exchange control, tax, foreign asset and/or
account reporting requirements which may affect the Beneficiary’s ability to
acquire or hold Shares acquired under the 2019 Plan or cash received from
participating in the 2019 Plan (including from any dividends or other
distributions paid on Shares acquired under the 2019 Plan) in a brokerage/bank
account or legal entity outside the Beneficiary’s country.  The Beneficiary may
be required to report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the tax or other authorities
in the Beneficiary’s country.  The Beneficiary also may be required to
repatriate sale proceeds or other funds received as a result of participation in
the 2019 Plan to the Beneficiary’s country through a designated bank or broker
or within a certain time after receipt.  The Beneficiary acknowledges that it is
his or her responsibility to be compliant with such regulations.

9.Insider Trading Restrictions / Market Abuse Laws. The Beneficiary acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws which may affect the Beneficiary’s ability to acquire or sell Shares
or rights to Shares (e.g., the RSUs) during such times as the Beneficiary is
considered to have “insider information” regarding the Company (as defined by
any applicable law).  Any restriction under these laws or regulations is
separate from and in addition to any restriction that may be imposed under any
applicable Company insider trading policy.

10.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs and
participation in the 2019 Plan by electronic means or to request the
Beneficiary’s consent to participate in the 2019 Plan by electronic means.  The
Beneficiary hereby consents to receive such documents by electronic delivery and
agrees to participate in the 2019 Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



8




11.Waiver. The Beneficiary acknowledges that a waiver by the Company of breach
of any provision of this Grant Notice shall not operate or be construed as a
waiver of any other provision of this Grant Notice or of any subsequent breach
by the Beneficiary or any other Beneficiary.

12.Entire Agreement. The 2019 Plan is incorporated herein by reference.  The
2019 Plan and this Grant Notice constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Beneficiary with
respect to the subject matter hereof, and may not be modified adversely to the
Beneficiary’s interest except by means of a writing signed by the Company and
the Beneficiary.

13.Governing Law; Venue.   This Grant Notice is governed by the laws of the
Republic of France.  Any claim or dispute arising under the 2019 Plan or this
Grant Notice shall be subject to the exclusive jurisdiction of the court
competent for the place of the registered office of the Company.

14.U.S. Taxpayers.  The following provisions apply if the Beneficiary is subject
to taxation in the United States without regard to the country of residence of
the Beneficiary.

(a)The Shares that become definitively acquired (vest) pursuant to Article 6 of
the 2019 Plan shall be issued to the Beneficiary upon the date they become
definitely acquired (vest) and in any event no later than 45 days
thereafter.  Nothing in the foregoing shall prevent the Holding Period from
applying to the Shares that are issued to the Beneficiary or shall otherwise
contravene any provisions contained in Article 7.

(b)It is intended that the RSUs are exempt from or compliant with Section 409A
of the U.S. Internal Revenue Code (together with any U.S. Department of Treasury
Regulations promulgated and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof and any proposed regulations on which taxpayers
may rely) (“Section 409A”), and the 2019 Plan and this Grant Notice shall be
interpreted, construed and operated to reflect such intent. However,
notwithstanding any other provision of the 2019 Plan or this Grant Notice, the
Board shall have the right in its sole discretion (without any obligation to do
so) to adopt such amendments to the 2019 Plan and/or this Grant Notice, or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as it determines are
necessary or appropriate for the RSUs to comply with the requirements of Section
409A. The Company does not make any representation to the Beneficiary or any
other party that the RSUs satisfy the requirements of Section 409A and will have
no liability or other obligation to indemnify or hold harmless the Beneficiary
or any other party for any tax, additional tax, interest or penalties that the
Beneficiary or any other party may incur in the event that any provision of the
2019 Plan and/or this Grant Notice, or any amendment or modification thereof or
any other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.





9




Exhibit B

to

Grant Notice

Talend 2019 Free Share Plan

 

Country-Specific Provisions for Beneficiaries Outside of France

 

 

This Exhibit B includes additional (or if so indicated, different) terms and
conditions that govern the RSUs if the Beneficiary is in one of the countries
listed herein.  If the Beneficiary is a citizen or resident of a country (or if
the Beneficiary is considered as such for local law purposes) other than the one
in which the Beneficiary is currently residing and/or working, or if the
Beneficiary transfers to another country after being granted the RSUs, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the Beneficiary.

 

 

AUSTRALIA

 

Offer Document. The Company is pleased to provide the Beneficiary with this
offer to participate in the 2019 Plan.  This offer document sets out information
regarding the Grant of RSUs to Australian resident Beneficiaries of the Company
and its affiliates.  The offer is provided by the Company to ensure compliance
of the 2019 Plan with the Australian Securities and Investments Commission
(“ASIC”) Class Order 14/1000 and the relevant provisions of the Corporations Act
2001.  

 

In addition to the information set out in this Grant Notice, the Beneficiary is
also being provided copies of the following documents:

 

(a) the 2019 Plan;

 

(b) 2019 Plan Prospectus; and

 

(c) the International Tax Supplement for Australia.

 

(collectively, the “Additional Documents”).

 

The Additional Documents provide further information to help the Beneficiary
make an informed investment decision about participating in the 2019
Plan.  Neither the 2019 Plan nor any of the Additional Documents is a prospectus
for the purpose of the Corporations Act 2001.  

 

The Beneficiary should not rely upon any oral statements made in relation to
this offer.  The Beneficiary should rely only upon the statements contained in
the Grant Notice and the Additional Documents when considering participation in
the 2019 Plan.

 

Nature of Plan.  The 2019 Plan is a plan to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

 

Securities Law Notification. Investment in Shares involves a degree of
risk.  Beneficiaries who elect to participate in the 2019 Plan should monitor
their participation and consider all risk factors relevant to the acquisition of
Shares under the 2019 Plan as set out in the Grant Notice and the Additional
Documents.

 

The information contained in this offer is general information only.  It is not
advice or information that takes into account Beneficiary’s objectives,
financial situation and needs.





10




The Beneficiary should consider obtaining his or her own financial product
advice from an independent person who is licensed by ASIC to give advice about
participation in the 2019 Plan.

 

Additional Risk Factors for Australian Residents.  Beneficiaries should have
regard to risk factors relevant to investment in securities generally and, in
particular, to the holding of Shares.  For example, the price at which Shares
are quoted may increase or decrease due to a number of factors.  There is no
guarantee that the price of the Shares will increase.  Factors which may affect
the price of Shares include fluctuations in the domestic and international
market for listed shares, general economic conditions, including interest rates,
inflation rates, commodity and oil prices, changes to government fiscal,
monetary or regulatory policies, legislation or regulation, the nature of the
markets in which the Company operates and general operational and business
risks.

In addition, Beneficiaries should be aware that the Australian dollar value of
any Shares acquired under the 2019 Plan will be affected by the Australian
dollar / United States dollar exchange rate.  Participation in the 2019 Plan
involves certain risks related to fluctuations in this rate of exchange.

 

Information about the Shares. The offer of the RSUs relates to American
Depository Receipts (“ADRs”) which evidence American Depository Shares (“ADSs”).
Each ADR  represents a beneficial interest in one ordinary share of the
Company.   ADS holders are not treated as shareholders and do not have
shareholder rights.  The depositary, JPMorgan Chase Bank, N.A., is the holder of
the ordinary shares underlying the ADSs.

 

A holder of an ADS may exercise voting rights with respect to the ordinary
shares represented by the ADSs only in accordance with the provisions of the
deposit agreement and not as a direct shareholder. ADS holders are entitled to
give the depositary instructions as to how to vote the underlying ordinary
shares.

 

Dividends may only be distributed from our distributable profits, plus any
amounts held in our available reserves, which are those reserves other than the
legal and statutory reserves and revaluation surplus.  ADS holders may be unable
to participate in our rights offerings or to elect to receive dividends in
shares.  However, the Company does not currently pay dividends and does not
intend to pay dividends.

 

The ADRs are traded on the Nasdaq Global Market (“Nasdaq”) in the United States
of America under the symbol “TLND”.

 

Ascertaining the Market Price of Shares.  Beneficiaries may ascertain the
current market price of the Shares traded on the Nasdaq at www.nasdaq.com under
symbol “TLND”.  The Australian dollar equivalent of that price can be obtained
at: http://www.rba.gov.au/statistics/frequency/exchange-rates.html.

 

This will not be a prediction of what the market price per Share or the
applicable exchange rate will be when the Shares are issued.

CANADA

 

Securities Law Notification.  The Beneficiary is permitted to sell the Shares
acquired under the 2019 Plan through the designated broker appointed under the
2019 Plan, if any, provided the re-sale of the Shares acquired under the 2019
Plan takes place outside of Canada through the facilities of a securities
exchange on which the Shares are listed.  The Shares are currently listed on the
Nasdaq.

 

The following provisions will also apply to Beneficiaries who are resident in
Quebec:

 

Data Privacy.  The following provision supplements Section 5 (Data Privacy) of
Exhibit A to the Grant Notice:



11




The Beneficiary hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the 2019 Plan.  The Beneficiary further authorizes the Company, any of its
affiliated entities, as well as a third-party service provider, to disclose and
discuss the 2019 Plan with their advisors and to record all relevant information
and keep such information in Beneficiary’s employee file.

 

Language Consent.  The parties acknowledge that it is their express wish that
the Grant Notice, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressement souhaité que la convention “Grant Notice”, ainsi que tous les
documents, avis et procédures judiciaries, éxecutés, donnés ou intentés en vertu
de, ou liés, directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.

 

CHINA

 

The following provision shall apply to Beneficiaries who are subject to exchange
control restrictions in the People's Republic of China ("PRC"), as determined by
the Company in its sole discretion.

 

Exchange Control Restrictions. The Beneficiary understands and agrees that the
RSUs and participation in the 2019 Plan are subject to any requirements imposed
by the PRC State Administration of Foreign Exchange ("SAFE") and no Shares will
be issued and no funds related to the RSUs and the 2019 Plan will paid to the
Beneficiary unless the Company has determined that such issuance and payment can
be made in compliance with any such requirements, without any liability to the
Company or any of its affiliates.

 

The Beneficiary understands and agrees that the Company may require that any
Shares acquired upon vesting of the RSUs be sold (i) immediately upon
acquisition, (ii) following termination of the Beneficiary's employment, or
(iii) within such other time frame as the Company determines to be necessary or
advisable for legal or administrative reasons. The Beneficiary further agrees
that the Company is authorized to instruct its designated broker to assist with
the sale of such Shares (on the Beneficiary's behalf pursuant to this
authorization) and the Beneficiary expressly authorizes the Company’s designated
broker to complete the sale of such Shares. The Beneficiary acknowledges that
the Company’s designated broker is under no obligation to arrange for the sale
of Shares at any particular price. Upon the sale of Shares, the Company agrees
to pay to the Beneficiary any cash proceeds from the sale of Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.

 

The Beneficiary understands and agrees that the Beneficiary will be required to
immediately repatriate to China the cash proceeds from the sale of Shares (and
any other funds received in relation to the RSUs and the 2019 Plan). The
Beneficiary further understands that the repatriation of the cash proceeds (and
other funds) will need to be effected through a special exchange control account
established by the Company, the Employer or any affiliated entity of the
Company, and the Beneficiary hereby consents and agrees that any funds related
to the RSUs and the 2019 Plan may be transferred to such special account prior
to being delivered to the Beneficiary. The Beneficiary also understands that the
Company will deliver the funds to the Beneficiary as soon as practicable, but
there may be delays in distributing the funds to the Beneficiary due to exchange
control considerations in China. The funds may be paid in U.S. dollars or local
currency, at the Company's discretion. If the funds are paid in U.S. dollars,
the Beneficiary understands that he or she will be required to open a U.S.
Dollar bank account in China into which the funds can be deposited. If the funds
are converted to local currency, the Beneficiary acknowledges that the Company
is under no obligation to secure any particular currency conversion rate, and
there may be delays in converting the funds to local currency. The Beneficiary
will bear the



12




risk of any currency conversion rate fluctuation between the date that the
Shares are sold (or any other funds are realized) and the date the funds are
distributed to the Beneficiary.

 

The Beneficiary agrees to comply with any requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements.

 

DENMARK

 

Employer Statement.  The Beneficiary acknowledges that he or she has received an
Employer Statement in Danish which sets forth certain prescribed information
regarding the RSUs.

 

GERMANY

 

No country-specific provisions.

 

INDIA

 

No country-specific provisions.

 

IRELAND

 

No country-specific provisions.

 

ITALY

 

Plan Document Acknowledgement. The Beneficiary acknowledges that the Beneficiary
has been given access to the 2019 Plan, has reviewed the 2019 Plan and the Grant
Notice in their entirety and fully understands and accepts all provisions of the
2019 Plan and the Grant Notice.  Further the Beneficiary specifically and
expressly approves the following clauses of Exhibit A to the Grant Notice:
Section 2 - Tax Obligations; Section 7 - Imposition of Other Requirements;
Section 10 - Electronic Delivery and Participation; Section 13 - Governing Law;
Venue.

JAPAN

No country-specific provisions.

NETHERLANDS

No country-specific provisions.

SINGAPORE

Securities Law Notification. The grant of the RSUs under the 2019 Plan is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made
with a view to the Shares being subsequently offered for sale to any other
party.  The 2019 Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  The Beneficiary should note that the RSUs are
subject to section 257 of the SFA and the Beneficiary will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the RSUs in Singapore, unless such sale
or offer is made (a) more than six months after the date of Grant or (b)
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).

CEO and Director Notification Information.  If the Beneficiary is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of an affiliated entity of the Company in Singapore (a “Singapore Entity”), the
Beneficiary is subject to certain notification requirements under



13




the Singapore Companies Act. Among these requirements is an obligation to notify
the Singapore Entity in writing when the Beneficiary receives an interest (e.g.,
RSUs, Shares) or disposes of an interest in the Company or any related
companies.  These notifications must be made within two business days of (i)
acquiring or disposing of any interest in the Company or any of its affiliated
entities or (ii) becoming the CEO or a director, associate director or shadow
director if such an interest exists at that time.

SPAIN

Nature of Grant.  The following provision supplements Section 3 (Nature of
Grant) of Exhibit A to the Grant Notice:

By accepting the RSUs, the Beneficiary acknowledges that her or she has received
a copy of the 2019 Plan.

The Beneficiary further acknowledges, understands and agrees that the Company
has unilaterally, gratuitously and discretionally decided to grant RSUs under
the 2019 Plan to employees of the Company and its affiliated entities throughout
the world.  The decision to grant the RSUs is a limited decision that is entered
into upon the express assumption and condition that any Grant will not
economically or otherwise bind the Company or any of its affiliated entities on
an ongoing basis other than as set forth in this Grant Notice.  Consequently,
the Beneficiary understands that any Grant is given on the assumption and
condition that it shall not become a part of any employment contract (either
with the Company or any of its affiliated entities) and shall not be considered
a mandatory benefit, salary for any purpose (including severance compensation)
or any other right whatsoever.  Further, the Beneficiary understands and freely
accepts that there is no guarantee that any benefit shall arise from any
gratuitous and discretionary grant since the future value of the RSUs and the
Shares is unknown and unpredictable. 

Additionally, the Beneficiary understands that the right to acquire the Shares
subject to the RSUs is expressly conditioned on his or her continued and active
rendering of service to the Employer (or the Company or an affiliated entity)
such that if the Beneficiary’s employment terminates for any reason whatsoever
(except as expressly provided in Article 6 of the 2019 Plan), the Beneficiary
will definitely and irrevocably lose his or her right to acquire the relevant
Shares as described in the 2019 Plan.  This will be the case, for example, even
if (a) the Beneficiary is considered to be unfairly dismissed without good cause
(i.e., subject to a “despido improcedente”); (b) the Beneficiary is dismissed
for disciplinary or objective reasons or due to a collective dismissal; (c) the
Beneficiary terminates service due to a change of work location, duties or any
other employment or contractual condition; (d) the Beneficiary terminates
service due to the Company’s or any of its affiliated entity’s unilateral breach
of contract; or (e) the Beneficiary’s employment terminates for any other reason
whatsoever.  Consequently, upon termination of the Beneficiary’s employment for
any of the above reasons, the Beneficiary will automatically lose the right to
any Shares that have not been definitively acquired by the Beneficiary prior to
the date of termination of employment.

Finally, the Beneficiary understands that this Grant would not be made to the
Beneficiary but for the assumptions and conditions referred to herein; thus, the
Beneficiary acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any Grant of RSUs shall be null and void.

Securities Law Notification.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the RSUs. This Grant Notice has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.

SWEDEN

No country-specific provisions.



14




SWITZERLAND

 

Securities Law Notification. The Grant of the RSUs and the issuance of any
Shares is not intended to be a public offering in Switzerland.  Neither this
document nor any other materials relating to the RSUs constitute a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
RSUs may be publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the RSUs have been or will be filed with, or approved or supervised
by, any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).

 

UNITED KINGDOM

 

Tax Obligations. The following provision supplements Section 2 (Tax Obligations)
of Exhibit A to the Grant Notice:

 

Without limitation to Section 2 of Exhibit A, the Beneficiary agrees that the
Beneficiary is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or any affiliated
entity or by Her Majesty's Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Beneficiary also agrees to
indemnify and keep indemnified the Company and any affiliated entity against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Beneficiary’s behalf.

 

Notwithstanding the foregoing, if the Beneficiary is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event that the Beneficiary is such a director or executive officer and the
income tax is not collected from or paid by the Beneficiary within ninety (90)
days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of uncollected income tax may
constitute a benefit to the Beneficiary on which additional income tax and
national insurance contributions may be payable. The Beneficiary will be
responsible for reporting and paying any income tax due on this additional
benefit directly to the HMRC under the self-assessment regime and for paying the
Company or the Employer, as applicable, for the value of any employee national
insurance contributions due on this additional benefit.

 

Section 431 Election. The Beneficiary acknowledges and agrees that if requested
by the Company or the Employer, the Beneficiary will enter into, jointly with
the Employer, the joint election within Section 431 of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (“ITEPA 2003”) in respect of computing any tax
charge on the acquisitions of “restricted securities” (as defined in Sections
423 and 424 of ITEPA 2003), and the Beneficiary will not revoke such election at
any time.  If applicable, this election will be to treat the Shares as if they
were not restricted securities (for U.K. tax purposes only).

 

UNITED STATES

 

No additional country-specific provisions.





15




Appendix 1

to

Grant Notice

Talend 2019 Free Share Plan

 

Election Form #1

I am completing this election form (the “Election Form #1”) in connection with
the receipt of the free shares (actions gratuites) of the Company (the “RSUs”)
that are the subject of the grant notice dated _________ __________ (the “Grant
Notice”) and electing to designate one or both of the following:

The Vesting Period that applies to my RSUs; and/or

The default method for satisfying the Tax Related Items for the Shares I
acquire under the RSUs

Optional Accelerated Vesting Period

☐By checking this box, I hereby elect for the following Vesting Period (the
“Optional Accelerated Vesting Period”) to apply to the RSUs in lieu of the
Standard Vesting Scheme set forth in my Grant Notice. 

 

 

 

Vesting Date/Period

Vested RSUs

Holding Period

[       ], 20[  ] (the “First Vesting Date”)

[    ]% of Total Grant

Holding Period from the First Vesting Date to [        ], 20[    ] (the
“Mandatory Date”).

Quarterly thereafter until [         ] (or if earlier, the termination date of
my Presence)

[  ] % of Total Grant

For any RSUs that vest before the Mandatory Date, then a Holding Period shall
apply to the relevant RSUs from their Vesting Date to the Mandatory Date.

 

Acknowledgements

By checking the box immediately above, I acknowledge and agree to the following:

1.For any RSUs that I acquire before the Mandatory Date, I agree to satisfy any
applicable withholding obligation of any related Tax-Related Items by tendering
a cash payment to the Company or the Employer in the amount of the Tax-Related
Items in advance of such vesting date.  If I fail to make the appropriate
arrangements for the payment of any Tax-Related Items when any of these RSUs
otherwise are supposed to vest or Tax-Related Items related to RSUs otherwise
are due, to the extent permissible under applicable law, the Company may refuse
to deliver the Shares or the proceeds of the sale of Shares.

2.The acquisition date of my RSUs may be accelerated under certain terms and
conditions as set forth in the 2019 Plan, or in accordance with the terms of
certain Company policies affecting me and/or agreements between any member of
the Group and me, including, without limitation, any change of control and
severance agreement between any member of the Group and me.



16




3.Any Shares that vest before the Mandatory Date pursuant to the Vesting Period
above shall be subject to an additional mandatory Holding Period starting on the
relevant Vesting Date and expiring on the Mandatory Date. During the Holding
Period, I agree and acknowledge that I will not have the ability to dispose of
the Shares prior to expiration of the Holding Period to cover the cost of such
Tax-Related Items or any other tax obligations associated with the RSUs I
acquire prior to the expiration of the Holding Period.

4.My election on this Election Form #1 with respect to the Vesting Period is
irrevocable with respect to the RSUs. A new separate Election Form #1 must be
submitted with respect to any future grant of restricted stock units.

5.I understand that I may, if I choose, check the box under the “Optional
Accelerated Vesting Period” without checking the box under the “Default Tax
Withholding Mechanism.”

Default Tax Withholding Mechanism

☐By checking this box, I hereby elect that, to the extent permitted by
applicable law, I shall satisfy any withholding obligation of any Tax-Related
Items for any Shares I acquire under my RSUs on or after the Mandatory Date by
tendering a cash payment to the Company or the Employer in the amount of the
Tax-Related Items in advance of such date (the “Cash Default Withholding”).

Acknowledgements

By checking the box immediately above, I acknowledge and agree to the following:

1.Except as otherwise restricted by applicable law, my election of the Cash
Default Withholding is irrevocable with respect to the RSUs unless and until
otherwise approved by the Board. A new separate Election Form #1 must be
submitted with respect to any future grant of restricted stock units.

2.If I fail to make the appropriate arrangements for the payment of any
Tax-Related Items via the Cash Default Withholding when the RSUs otherwise are
supposed to vest or Tax-Related Items related to RSUs otherwise are due, to the
extent permissible under applicable law, the Company may refuse to deliver the
Shares or the proceeds of the sale of Shares.

3.I understand that I may, if I choose, check the box under the “Default Tax
Withholding Mechanism” without checking the box under the “Optional Accelerated
Vesting Period.”

I have received the Grant Notice and 2019 Plan.  I have carefully read,
understand and agree to be bound by all of the terms and conditions of the Grant
Notice and 2019 Plan.  The Company has advised me to consult my legal,
accountant and/or financial advisor before making any decision about the
Election Form #1.

Nothing herein will be construed as a right to my continued employment or
service with the Company or any affiliated entity of the Company for any period
and my employment or service may be terminated at any time by me or the Company
or my Employer, with or without cause or notice, subject to the provisions of
applicable law.

 

Unless this form is timely completed properly and returned to the Company by
[notice date + 30 days], 20[    ], the RSUs will be granted and issued subject
to the terms of the Grant Notice and the 2019 Plan, and this Election Form #1
will have no impact.

Capitalized terms used herein will have the meaning ascribed to them in the
Grant Notice or the 2019 Plan (as defined in the Grant Notice), unless otherwise
defined herein.



17




If you have any questions regarding this Election Form #1, please contact Aaron
Ross, General Counsel, by email at aross@talend.com.

 

 

 

 

BENEFICIARY

   

COMPANY

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

Date

 

Title

 

18

